DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
Allowable Subject Matter
Claims 1, 3-6, 8-9, 11, and 13-15 are allowed.
Claim 1 recites, “a processor configured to: 
control the communicator to transmit the plurality of split images to the plurality of display apparatuses, respectively, so that each display apparatus displays a projection image within a boundary area of the transmitted split image, the boundary area being provided inwardly from a boundary of the transmitted split image by a predetermined width, 
in response to information indicating that the projection image is to be beyond the boundary area being received from a first display apparatus among the plurality of display apparatuses, update a viewpoint of the first display apparatus, and 
control the communicator to transmit a split image updated corresponding to the updated viewpoint to the first display,” 
which are features not disclosed by prior art of record.
Claim 6 is allowable over prior art of record for a similar reason.
Claim 8 recites, “a processor configured to: 
receive from the server a split image corresponding to the identified viewpoint, obtained from a 360-degree image, 
perform mapping the received split image to a three-dimensional image, 
receive a user input to move the viewpoint,
 according to the user input, identify an area to produce a projection image within a boundary area of the received split image, the boundary area being provided inwardly from a boundary of the received split image by a predetermined width, and in response to the identified area to produce the projection image being beyond the boundary area, 
control the communicator to transmit, to the server, information indicating that the projection image to be displayed is beyond the boundary area such that the server updates viewpoint information of the display apparatus,”
which are features not disclosed by prior art.
Claim 15 is allowable over prior art of record for the same reason as discussed in claim 8 above.
Claims 3-5, 9, 11, and 13-14 are allowable over prior art of record at least by virtue of dependency.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484